--------------------------------------------------------------------------------

Exhibit 10.9




[FORM]


HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED


AMENDED AND RESTATED 2002 STOCK OPTION AND INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT


THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), dated as of
________________, is entered into between HARMAN INTERNATIONAL INDUSTRIES,
INCORPORATED, a Delaware corporation (the “Company”), and Dinesh Paliwal
(“Optionee”). Capitalized terms used herein but not defined shall have the
meanings assigned to those terms in the Company’s Amended and Restated 2002
Stock Option and Incentive Plan, as amended (the “Plan”).


W I T N E S S E T H:


A.           Optionee is an employee of the Company or a Subsidiary of the
Company; and


B.           The execution of this Agreement in the form hereof has been
authorized by the Compensation and Option Committee of the Board (the
“Committee”).


NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Optionee agree as
follows:


1.
Grant of Option.  The Company hereby grants to Optionee, effective as of the
Date of Grant (as defined in Section 3), an option (the “Option”) to purchase
__________ shares (the “Option Shares”) of the Company’s common stock, par value
$0.01 per share (“Common Shares”), at the price of $_____ per share (the “Option
Price”).  This Agreement constitutes an “Evidence of Award” under the Plan.



2.
Type of Option.  The Option is intended to be a nonqualified stock option and
shall not be treated as an “incentive stock option” within the meaning of
Section 422 of the Code.



3.
Date of Grant.  The effective date of the grant of this Option is ____________
(the “Date of Grant”).



4.
Date of Expiration.  This Option shall expire on the 10th anniversary of the
Date of Grant (the “Date of Expiration”), unless earlier terminated under
Section 7(a).



5.
Vesting of Option.



(a)           Except as otherwise provided in this Agreement, the Option shall
become vested and exercisable to the extent of one-third of the Option Shares on
each of the first three anniversaries of the Date of Grant.


(b)           Notwithstanding the provisions of Section 5(a) above, the Option
shall become immediately exercisable in full upon the occurrence of a Change in
Control (as defined below) on or before the Termination Date.  A “Change in
Control” means the occurrence of any of the following events:
 

--------------------------------------------------------------------------------


 
(i)            the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of
the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors (the “Voting Shares”);
provided, however, that for purposes of this Section 5(b)(i), the following
acquisitions shall not constitute a Change in Control: (A) any issuance of
Voting Shares directly from the Company that is approved by the Incumbent Board
(as defined in Section 5(b)(ii) below), (B) any acquisition by the Company or a
Subsidiary of Voting Shares, (C) any acquisition of Voting Shares by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary or (D) any acquisition of Voting Shares by any Person pursuant
to a Business Combination that complies with clauses (A), (B) and (C) of
Section 5(b)(iii) below;


(ii)            individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a Director after
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the Directors
then constituting the Incumbent Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be deemed to have been
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a 12 of the Exchange
Act) with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;


(iii)          consummation of a reorganization, merger or consolidation, a sale
or other disposition of all or substantially all of the assets of the Company or
other transaction (each, a “Business Combination”), unless, in each case,
immediately following the Business Combination, (A) all or substantially all of
the individuals and entities who were the beneficial owners of Voting Shares
immediately prior to the Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
Voting Shares of the entity resulting from the Business Combination (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries), (B) no Person (other than the Company, such
entity resulting from the Business Combination, or any employee benefit plan (or
related trust) sponsored or maintained by the Company, any Subsidiary or such
entity resulting from the Business Combination) beneficially owns, directly or
indirectly, 25% or more of the combined voting power of the then outstanding
Voting Shares of the entity resulting from the Business Combination and (C) at
least a majority of the members of the board of directors of the entity
resulting from the Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for the Business Combination; or
 
2

--------------------------------------------------------------------------------


 
(iv)           approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company, except pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section 5(b)(iii)
hereof.


(v)           Notwithstanding the provisions of Section 5(a) above, (i) the
Option shall become immediately exercisable in full if Optionee dies or becomes
permanently disabled while in the employ of the Company or a Subsidiary, or in
the event that the Optionee is terminated by the Company without Cause or
terminates for Good Reason (each as defined in the Letter Agreement between
Optionee and the Company, dated as of May 8, 2007, as amended from time to time
(the “Letter Agreement”)), and (ii) the Committee, in its sole discretion, may
determine that all or any portion of the Option shall become immediately
exercisable if Optionee retires while in the employ of the Company or a
Subsidiary.


6.
Manner of Exercise.



(a)           To the extent the Option is exercisable in accordance with
Section 5, the Option may be exercised by Optionee at any time, or from time to
time, in whole or in part on or prior to the Termination Date; provided,
however, that Optionee must exercise the Option in multiples of 50 Option Shares
unless fewer than 50 Option Shares are available for purchase by Optionee under
this Agreement at the time of exercise.


(b)           Optionee shall exercise the Option by delivering a signed written
notice to the Company, which notice shall specify the number of Option Shares to
be purchased and be accompanied by payment in full of the Option Price and any
required taxes (as provided in the Plan) for the number of Option Shares
specified for purchase.


(c)           Upon full payment of the Option Price and any required taxes, and
subject to the applicable terms and conditions of the Plan and the terms and
conditions of this Agreement, the Company will cause certificates for the Option
Shares purchased hereunder to be delivered to Optionee.


(d)           The Optionee may reduce options to cover minimum required tax
withholding and, if there has been a Change in Control, to pay the Option Price.


7.
Termination.



(a)           The Option shall terminate on the earliest of the following dates
(such date, the “Termination Date”):


(i)            the date that Optionee’s employment with the Company terminates
for any reason other than death or permanent disability; provided, however, that
the Optionee shall have 90 days from the date of termination of employment to
exercise the portion of the Option that had vested on or prior to the
termination of Optionee’s employment; provided further, that the Optionee shall
have 180 days from the date of termination to exercise the portion of the Option
that is vested on or prior to the termination of Optionee’s employment if such
termination is by the Company without Cause or by the Optionee for Good Reason
(each as defined in the Letter Agreement, or if the Severance Agreement dated as
of May 8, 2007 between the Company and the Optionee, or any successor agreement
(the “Severance Agreement”) is operative, as defined in the Severance
Agreement).
 
3

--------------------------------------------------------------------------------


 
(ii)           one year after the death or permanent disability of Optionee, if
Optionee dies or becomes permanently disabled while an employee of the Company
or a Subsidiary, or


(iii)           the Date of Expiration.


(b)           During the periods referred to in Section 7(a)(i) above and the
one year period referred to in Section 7(a)(ii) above, the Option may be
exercised only to the extent that, at the time that Optionee ceases to be an
employee of the Company or a Subsidiary, it is exercisable pursuant to Section 5
hereof.


(c)           For the purposes of this Agreement, the continuous employment of
Optionee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and Optionee shall not be deemed to have ceased to be an employee
of the Company or a Subsidiary, by reason of (i) the transfer of Optionee’s
employment among the Company and its Subsidiaries, (ii) an approved leave of
absence of not more than 90 days, or (iii) the period of any leave of absence
required to be granted by the Company under any law, rule, regulation or
contract applicable to Optionee’s employment with the Company or any Subsidiary.


(d)           Notwithstanding anything elsewhere to the contrary, in no event
shall Section 17(g) of the Plan be applicable to the Option.


8.
Share Certificates.  All certificates evidencing Option Shares purchased
pursuant hereto, and any certificates for Common Shares issued as dividends on,
in exchange of, or as replacements for, certificates evidencing Option Shares
which, in the opinion of counsel for the Company, are subject to similar legal
requirements, shall have endorsed thereon before issuance such restrictive or
other legends as the Company’s counsel may deem necessary or advisable.  The
Company and any transfer agent shall not be required to register or record the
transfer of any such shares unless and until the Company or its transfer agent
shall have received from Optionee’s counsel an opinion, in a form satisfactory
to the Company, that any such transfer will not be in violation of any
applicable law, rule or regulation.  Optionee agrees not to sell, assign, pledge
or otherwise dispose of any Option Shares or any Common Shares that are subject
to restrictions on transfer described in this Section 8 without the Company
first receiving such an opinion.



9.
Transfer.  The Option may not be transferred by Optionee except by will or the
laws of descent and distribution and may not be exercised during the lifetime of
Optionee except by Optionee or Optionee’s guardian or legal representative
acting on behalf of Optionee in a fiduciary capacity under state law and court
supervision.

 
4

--------------------------------------------------------------------------------


 
10.
Compliance with Law.  The Company shall make reasonable efforts to comply with
all applicable federal or state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, the Option shall not be
exercisable if the exercise would result in a violation of any such laws.



11.
Employment Rights.  This Agreement shall not confer on Optionee any right with
respect to the continuance of employment or other service with the Company or
any Subsidiary.  No provision of this Agreement shall limit in any way
whatsoever any right that the Company or a Subsidiary may otherwise have to
terminate the employment of Optionee at any time.



12.
Communications.  All notices, demands and other communications required or
permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:



If to the Company, at:
400 Atlantic Street, Suite 1500

Stamford, CT  06901
Attention: General Counsel
 
 
If to Optionee, at:
Optionee’s most recent address on file with the Company



Either the Company or Optionee may change the above designated address by
written notice to the other specifying such new address.


13.
Interpretation.  The interpretation and construction of this Agreement by the
Committee shall be final and conclusive; provided, however, that the definitions
of Cause, Good Reason, and Disability and any other provision covered in the
Letter Agreement or Severance Agreement shall be interpreted in the manner set
forth in the Letter Agreement or the Severance Agreement, as applicable. No
member of the Committee shall be liable for any such action or determination
made in good faith.



14.
Amendment in Writing.  This Agreement may be amended as provided in the Plan;
provided, however, that all such amendments shall be in writing.



15.
Integration.  The Option is granted pursuant to the Plan. Notwithstanding
anything in this Agreement to the contrary, this Agreement is subject to all of
the terms and conditions of the Plan, a copy of which is available upon request
and which is incorporated herein by reference, the Letter Agreement and the
Severance Agreement.  As such, this Agreement, the Plan, the Letter Agreement
and the Severance Agreement embody the entire agreement and understanding of the
Company and Optionee and supersede any prior understandings or agreements,
whether written or oral, with respect to the Option.

 
5

--------------------------------------------------------------------------------


 
16.
Severance.  In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof and the remaining provisions hereof shall continue to be valid
and fully enforceable.



17.
Governing Law.  This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware.



18.
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.



[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.



 
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
       
By:
   
Name:
   
Title:
               
By:
   
Name:
   
Title:
Chairman – Compensation and Option Committee



The undersigned Optionee hereby acknowledges receipt of an executed original of
this Agreement and accepts the Option subject to the applicable terms and
conditions of the Plan and the terms and conditions hereinabove set forth.


Date:
           
Dinesh Paliwal

 
 
7


--------------------------------------------------------------------------------